In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00436-CV


          ESPERANZA HERRERA AND ALFREDO RAMIREZ, APPELLANTS

                                            V.

                JORGE TORRES AND TEMPLO BAUTISTA DAMASCO
                     D/B/A TEMPLO DAMASCO, APPELLEES

                           On Appeal from the 287th District Court
                                   Parmer County, Texas
               Trial Court No. 11,246, Honorable Gordon H. Green, Presiding

                                    January 22, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellants, Esperanza Herrera and Alfredo Ramirez, filed a notice of appeal in the

above referenced cause without paying the requisite filing fee. By letter of December 23,

2019, the clerk of this court notified appellants that unless they were excused from paying

costs under Rule of Appellate Procedure 20.1, failure to pay the filing fee by January 2,

2020, would result in dismissal of the appeal. To date, appellants have not paid the filing

fee, communicated to the clerk that they are presumed indigent under Rule 20.1, or

sought leave to proceed without the payment of costs. TEX. R. APP. P. 20.1.
       Because appellants failed to comply with a requirement of the appellate rules and

a notice from the clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).



                                                      Per Curiam




                                           2